Citation Nr: 0924456	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-16 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
disabling for residuals, post traumatic encephalopathy, 
characterized by atypical headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1942 to 
December 1943.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a February 2006 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Indianapolis, Indiana, which granted the 
Veteran's claim for service connection for residuals, post 
traumatic encephalopathy, characterized by atypical 
headaches, and assigned a 10 percent evaluation, effective 
July 25, 2005.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected residuals, post traumatic 
encephalopathy, characterized by atypical headaches, are 
manifested by subjective complaints of chronic headaches, 
memory loss, dizziness and infrequent falls; but not by 
objective evidence of impairment of his peripheral and 
autonomic systems.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals, post traumatic encephalopathy, characterized 
by atypical headaches, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.124a, Diagnostic Code 8045 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

Recently, the Court held that for an increased rating claim, 
VCAA notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples of 
the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores, 22 Vet. App. 37 (2004).  

However, for initial rating claims, where service connection 
has been granted and the initial rating has been assigned, 
the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
any defect as to notice is nonprejudicial.  See Dingess, 19 
Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. 
May 19, 2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).  In line with the above 
reasoning, Vazquez does not apply to the initial rating 
claims on appeal because VA's VCAA notice obligation was 
satisfied when the RO granted the Veteran's claim for service 
connection.  22 Vet. App. 37 (2007). 

Nevertheless, the Board does note that letters dated June 
2007 and May 2008 advised the Veteran of the evidence needed 
to substantiate his claim for higher rating.  He was advised 
of his and VA's responsibilities under VCAA, to include what 
evidence he should provide and what evidence should be 
provided by VA.  The Veteran was further advised to inform 
the RO if there was any other evidence or information that he 
felt was pertinent to his claim.  The June 2007 letter 
contained notice regarding how VA establishes the disability 
rating and effective date elements of a claim, and the May 
2008 letter addressed each of the elements identified in 
Vazquez.  The Veteran's increased rating claim was 
readjudicated by agency of original jurisdiction in October 
2007 and June 2008 Supplemental Statements of the Case 
("SSOC").  Thus, the Board finds any error with respect to 
the timeliness of this notice to be harmless


        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post-service VA 
Medical Center ("VAMC") and private treatment records, and 
VA examination reports dated January 2006 and November 2006.  
The claims folder also contains the Veteran's statements in 
support of his claim.  Additionally, as this claim is one 
involving a current evaluation of an already service-
connected disability, the Board finds that all pertinent 
records relating to this claim have been associated with the 
claims folder.  The Veteran has not referred to any available 
records that have not already been associated with the claims 
folder.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

The Veteran was provided VA examinations in January and 
November 2006.  The Board notes that despite the Veteran's 
contention, via his representative, that the November 2006 VA 
examination report is too old upon which to base a decision, 
he has never alleged, and there is no objective evidence to 
show, that there has been a material change in the severity 
of his service-connected disability since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2008).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  As will be 
discussed in greater detail below, these examination reports 
are thorough and consistent with contemporaneous treatment 
reports.  As such, the examinations in this case are 
sufficient upon which to base a decision.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Law and Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, and 
by comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries, and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate Diagnostic Codes ("DCs") identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  Where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  The Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  See also 
Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).

In evaluating brain disease due to trauma under Diagnostic 
Code (DC) 8045, purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated at a maximum of 10 percent under DC 
9304, "Dementia due to head trauma."  This 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under DC 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. Part 4, § 
4.124a, DC 8045.

The Board notes that the criteria for evaluating residuals of 
traumatic brain injury were recently revised.  However, as 
these revisions apply only to applications for benefits 
received by VA on or after October 23, 2008, the older 
criteria will apply to applications received by VA before 
that date, including the instant claim.

III.  Analysis

The Veteran contends that his service-connected disability, 
manifested by subjective complaints, including chronic 
headaches, memory loss and dizziness, is worse than the 
currently assigned 10 percent rating contemplates.  (See 
Informal Hearing Presentation, May 2009.)  Service treatment 
reports show that he sustained an injury in 1943 when he was 
struck in the right eye by a bayonet point during a training 
exercise.

The claims folder contains the Veteran's service treatment 
records, which reflect that he was hit by a bayonet in the 
medical corner of the right eye during a drill.  He was seen 
four weeks after this incident with complaints of continuing 
headaches and dizziness since the injury.  He described the 
headaches as being dull in nature and constant.  He also 
described dizzy spells, but denied any nausea or vomiting.  
After being hospitalized, he underwent evaluation of the eye, 
which revealed normal muscle balance and external 
examination.  Lens and media were described as clear in each 
eye, and fundi were normal.  Vision was found to be 20/15 in 
both eyes.  In the consultation report, it was concluded that 
his headaches were not ocular in origin.  

After undergoing extensive evaluation, it was determined that 
there was no demonstrable organic basis for his complaints.  
In a final summary of the admission, it was noted that the 
Veteran was tense, introverted, and blushed easily.  He was 
also described as shy and timid, with a juvenile personality 
make-up.  The physician indicated that he had complained of 
numerous soar throats during the hospitalization, but that an 
ENT consultation did not recommend a tonsillectomy.  Physical 
examination and laboratory tests were all reported to be 
within normal limits.  He was given a final diagnosis of 
psychoneurosis, mixed-type, chronic, severe, cause 
undetermined, manifested by infantile personality make-up, 
somatic complaints and by feelings of inadequacy, without 
demonstrable basis.

Shortly following separation, service connection was awarded 
for psychoneurosis, mixed, mild, and a noncompensable rating 
was assigned.

In July 2005, the Veteran filed a formal application for 
service connection for the residuals of a head injury.  
During the course of this appeal, he has reported 
experiencing symptoms such as headaches, dizziness, and 
memory loss.

Evidence received during this appeal includes a May 2005 
brain MRI report, ordered by a private physician, which 
revealed findings consistent with small vessel disease and 
age-related changes, as well as findings likely related to 
subacute vascular insult.  (See MRI report, May 2005.)  In 
the margins of the report is a handwritten statement 
(purportedly from the ordering physician, Dr. Brezausek) 
noting that the Veteran had suffered an in-service injury to 
the basal ganglion, which could cause hand tremors, memory 
difficulties and shuffling as he walks (resulting in falls), 
but may or may not cause headaches.  Id.  She further noted 
that he had a greater than 90 percent blockage of the left 
carotid artery.  Although Dr. Brezausek added that she wanted 
the Veteran to been seen by a neurologist, there is no 
evidence that he ever did so.

In January 2006, the Veteran was afforded a VA brain and 
spinal cord examination, at which time, he complained of 
chronic headaches since service, infrequent falls and 
worsening memory problems and dizziness.  He said that his 
headaches were only relieved by resting for 30 minutes.  An 
x-ray of his skull was negative for fractures, lytic, blastic 
lesions of bony calvarium, significant lesions of paranasal 
sinuses or other abnormalities, and a physical examination 
revealed intact cranial nerves.  The examiner noted that 
during the examination, the Veteran was very pleasant and 
talkative with normal understanding and affect, and 
demonstrated no manifestations of psychiatric abnormality.  
After noting that she had reviewed the Veteran's complete 
claims folder, as well as the opinion of his private 
physician, she diagnosed the Veteran with post traumatic 
encephalopathy and atypical headaches.  She disagreed with 
his private physician, however, and concluded that the 
Veteran's headaches had been present so long that there was 
probably some psychogenic component, and because he had 
sustained a "closed" head injury that had not penetrated 
his scull, the findings noted on the MRI were more likely the 
result of an age-related process in an 85-year-old gentleman, 
rather than due to his in-service injury from 1943.  

In November 2006, the Veteran was afforded a second VA 
examination with the same examiner, who performed various 
physical and diagnostic tests to determine whether he had any 
functional impairment of his peripheral and autonomic 
systems.  The examiner noted that the Veteran was able to 
walk forward on his toes and had a broad-based gait.  His 
muscle strength for upper and lower extremities was equal 
bilaterally, and he appeared to have no abnormal cognitive or 
psychiatric manifestations.  An eye examination revealed 
normal findings.  Again, the examiner concluded that the 
brain changes noted on the 2005 MRI were more likely the 
result of his advanced age, and not the result of his in-
service eye injury.  She further concluded that his claims of 
memory loss, dizziness and balance and gait problems were 
also the result of his age, as well as his carotid artery 
disease and small vessel brain disease.  Finally, she opined 
that his atypical headaches were neither caused by, nor the 
result of his post traumatic encephalopathy.

The VAMC treatment reports of record do not contain any 
pertinent information relating to the Veteran's service-
connected disability.  

Based on a review of the complete evidence of record, the 
Board concludes that a disability rating in excess of 10 
percent disabling for residuals, post traumatic 
encephalopathy, characterized by atypical headaches, is not 
warranted under DC 8045.  As previously discussed, under DC 
8045, purely subjective complaints, such as headaches and 
dizziness, will be rated at a maximum of 10 percent disabling 
under DC 9304.  A higher rating is not warranted unless there 
are findings of neurological disabilities.  

The Board has considered whether other diagnostic codes are 
applicable to the Veteran's residuals of post traumatic 
encephalopathy, characterized by atypical headaches.  
However, in this case, the VA examiner performed a thorough 
review of the Veteran's claim folder, including his service 
treatment records, and performed a complete physical and 
mental status examination, which revealed normal psychiatric 
and cognitive functioning.  It was also noted that he had a 
normal eye examination.  While the VA examiner considered the 
Veteran's current complaints of memory loss, dizziness, and 
balance and gait problems, she specifically found that those 
symptoms were the result of his age, as well as his carotid 
artery disease and small vessel disease, rather than his 
service-connected post-traumatic encephalopathy.  

In fact, although she initially appeared to find that his 
headaches were, at least in part, related to the 
encephalopathy, her follow-up opinion clearly indicated that 
she did believe that there was any relationship.  In any 
event, however, the Board notes that subjective complaints of 
headaches are already contemplated by the current 10 percent 
rating under DC 9304.  Even assuming a relationship between 
the headaches and his service-connected encephalopathy, the 
evidence does not suggest that his headaches are prostrating 
in nature so as to warrant a higher analogous rating under 
38 C.F.R. § 4.124a, DC 8100.

As previously noted, the Board acknowledges the 
representative's contention that because the last VA 
examination took place in November 2006, it is insufficient 
for rating purposes, and that he is therefore entitled to a 
new VA examination.  (See Informal Hearing Presentation, May 
2009.)  As discussed, neither the Veteran nor his 
representative have ever alleged, and there is no objective 
evidence to show, that there has been a material change in 
the severity of his service-connected disability since he was 
last examined.  See 38 C.F.R. § 3.327(a) (2008).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95

Additionally, the Board notes the representative's assertion 
that the previous examinations were inadequate because they 
were performed by a physician's assistant, and that he should 
be afforded an examination with a neurologist or other 
medical specialist.  Id.  

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

With respect to the professional qualifications of the VA 
examiner, the Court has held that VA may satisfy its duty to 
assist by providing a medical examination conducted by a 
person who is qualified through education, training, or 
experience to provide competent medical evidence under 38 
C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 
(2007).  As discussed above, in the present case, the Board 
finds the VA examiner's opinions to be probative, and based 
on a thorough review of the record.  Her examination reports 
addressed each of the Veteran's contentions, including his 
claims of chronic headaches, memory loss and dizziness, and 
he report was comprehensive, and fully explained the reasons 
and bases for her opinion.  Although the examiner clearly 
considered the Veteran's lay contentions, she nevertheless 
concluded that the competent evidence of record weighed 
against a finding that his current subjective symptomatology, 
without any objective abnormal manifestations, was related to 
his service-connected encephalopathy, and found that it was 
more likely related to his age, as well as his carotid artery 
and small vessel brain diseases.   Accordingly, the Board 
finds that VA satisfied its duty to assist when it provided 
the Veteran with two medical examinations performed by a 
medical professional whose levels of training, education and 
experience render her professionally qualified to provide 
competent medical evidence.  Id. at 569.

The Board also has considered the comments of the Veteran's 
private physician, Dr. Brezausek, in relation to his May 2005 
brain MRI, in which she noted that his in-service injury to 
the basal ganglion could possibly cause hand tremors, memory 
difficulties and shuffling as he walks, but may or may not 
cause headaches.  In this regard, the Board notes that the 
weight of a medical opinion is diminished where it is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  Here, Dr. 
Brezausek's statement that the Veteran's complaints of 
trembling, memory loss, and shuffling may be related to his 
in-service injury to his basal ganglia appear to be based on 
an inaccurate factual premise, as there is no indication in 
his in-service treatment records or elsewhere in the claims 
file that he ever sustained this type of traumatic brain 
injury.  As such, the Board finds her statements to be less 
probative with regard to the current manifestations of his 
service-connected encephalopathy.

For these reasons, the Board concludes that the Veteran's 
residuals, post traumatic encephalopathy, characterized by 
atypical headaches, do not warrant a higher initial 
disability rating.

In addition, while the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  Although the 
Veteran claims that his symptomatology has worsened, his 
disability has not necessitated frequent periods of 
hospitalization, and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Given the lack 
of evidence showing unusual disability not contemplated by 
the rating schedule, the Board concludes that referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, the Board concludes that the preponderance of the 
evidence of record is against Veteran's claim for an 
increased initial rating for residuals, post traumatic 
encephalopathy, characterized by atypical headaches.  As 
there is not an approximate balance of evidence, the 
"benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 
5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent disabling for residuals, post traumatic 
encephalopathy, characterized by atypical headaches. is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


